Indymac Venture, LLC v Poulos (2016 NY Slip Op 02329)





Indymac Venture, LLC v Poulos


2016 NY Slip Op 02329


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-05453
 (Index No. 34310/10)

[*1]Indymac Venture, LLC, respondent, 
vDennis S. Poulos, also known as Dennis Poulos, et al., appellants, et al., defendants.


Peter R. Shipman, Hempstead, NY, for appellants.
Stim & Warmuth, P.C., Farmingville, NY (Glenn P. Warmuth of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Dennis S. Poulos, also known as Dennis Poulos, and Susan V. Poulos, also known as Susan Poulos, appeal from an order of the Supreme Court, Suffolk County (Pines, J.), dated April 15, 2014, which denied their motion pursuant to CPLR 3211(a)(8) to dismiss the amended complaint insofar as asserted against them.
ORDERED that the appeal is dismissed, without costs.
Dennis S. Poulos, also known as Dennis Poulos, and Susan V. Poulos, also known as Susan Poulos (hereinafter together the defendants), appeal from an intermediate order dated April 15, 2014, which denied their motion pursuant to CPLR 3211(a)(8) to dismiss the amended complaint insofar as asserted against them. A judgment of foreclosure and sale was entered in this action on January 2, 2015. The defendants appealed from the judgment, but failed to perfect that appeal (see  22 NYCRR 670.8[e]). Since the right of direct appeal from the intermediate order terminated with the entry of judgment in the action (see Matter of Aho , 39 NY2d 241, 248), we must dismiss this appeal.
CHAMBERS, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court